Exhibit 10.1

TERMINATION OF REAL ESTATE PURCHASE AGREEMENT

THIS TERMINATION OF REAL ESTATE PURCHASE AGREEMENT (“Termination”) is made and
entered into as of this 30th day of July, 2020, by and between Transition
Networks, Inc., a Minnesota corporation (“Seller”), and Launch Properties, LLC,
a Minnesota limited liability company (“Buyer”).

Recitals

A.Buyer and Seller are parties to that certain Purchase Agreement dated August
2, 2018 (“Original Purchase Agreement”), as amended by that certain First
Amendment of Purchase Agreement dated July 2, 2019 (the “First Amendment”), that
certain Second Amendment of Purchase Agreement dated February 20, 2020 and that
certain Third Amendment of Purchase Agreement dated May 4, 2020 (collectively,
the “Purchase Agreement”), pursuant to which Buyer agreed to purchase certain
real property from Seller on the terms and conditions more particularly
described in the Purchase Agreement.

B.Buyer has deposited $225,000.00 with the Title Company, comprised of the
following amounts: $125,000.00, as required by the Original Purchase Agreement;
the First Additional Earnest Deposit of $50,000.00, as required by the First
Amendment and the Second Additional Earnest Deposit of $50,000.00, as required
by the First Amendment (collectively, the “Earnest Money”).

C.Buyer and Seller desire to terminate the Purchase Agreement pursuant to the
terms and conditions herein.

Agreement

In consideration of the mutual promises and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1.Termination. Buyer and Seller acknowledge and agree that the Purchase
Agreement is hereby terminated and no longer of any force or effect. No party to
the Purchase Agreement has any further rights or obligations thereunder, except
that Seller shall be entitled to exercise any rights or remedies it may have
pursuant to Section 4.2 of the Original Purchase Agreement. Seller represents
and warrants that it is not aware of any liability, claim, lien or damages that
might trigger Buyer’s indemnification obligation in Section 4.2 of the Original
Purchase Agreement.

2.Earnest Money. In accordance with Section 7 of the Original Purchase
Agreement, as amended by Section 2(b) of the First Amendment, the parties
acknowledge and agree that the Earnest Money in the amount of $225,000.00 is
nonrefundable to Buyer. The parties hereby instruct Land Title, Inc., the Title
Company, to release the Earnest Money to Seller without the requirement for any
further documentation or direction from either Seller or Buyer.

 
 

3.Further Assurances. The parties agree that, upon request, each party shall
furnish such further information, execute and deliver such other documents, and
do such other acts and things, as the other party shall reasonably request for
the purpose of carrying out the intent of this Termination.

4.Delivery of Third Party Reports. Buyer shall deposit (by email drop box link)
copies of all third party reports with respect to the Property not previously
provided to Seller upon full execution of this Termination.

5.Governing Law. This Termination shall be governed by the laws of the State of
Minnesota.

6.Capitalized Terms. Unless otherwise defined herein, capitalized terms shall
have the meaning ascribed to them in the Purchase Agreement.

7.Binding Effect. This Termination reflects the entire agreement of the parties
with respect to the matters set forth herein. This Termination shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

8.Counterparts. This Termination may be executed in counterparts, and signature
upon this Termination transmitted by electronic means including email or
facsimile shall suffice and be binding upon the respective parties.

 

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
first set forth above.

 
 

BUYER:

Launch Properties, LLC,
a Minnesota limited liability company

By: /s/Daniel O. Regan
Name: Daniel O. Regan
Title: Chief Manager

SELLER:

Transition Networks, Inc.,
a Minnesota corporation

By: /s/Mark Fandrich
Name: Mark Fandrich
Title: Chief Financial Officer

 

 